DETAILED ACTION
Claim Status
Applicant’s amendment overcomes the 112(a) rejection to claims 7, 14, and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(a) because the specification is devoid of disclosure for allowing communication between two hosts having the same role, such as provider and provider. Applicant disclose in [0032] of the Specification that “The map server 250 is able to implement the isolation between the different sites 220 by generating site-specific policies that only allow communications to be transmitted between a particular site within the subnet with the headquarter site, namely only communications between sites having different roles (e.g. between the provider virtual network and a subscriber virtual network) are allowed.” In addition, applicant disclose communications between provider/subscriber throughout the Specification. The written description fails to disclose the corresponding support for performing the claimed function (e.g. communication between provider and provider). For example, the amended claim 4 recites “in response to evaluation that the second host is the provider” which does not explicitly disclose the role of the host which means the role of the host can be the provider as well. Thus, claim 4 still recites allowing communication between provider and provider which is not supported by the specification. Same rationales apply to Claims 13 and 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11102074. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11102074 alone or in combination teach each and every limitation of claims 1-3, 5-12, 14-18, and 20 of the instant application.
For example, Claim 1 of U.S. Patent No. 11102074 teaches claim 1 of the instant application.
Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 11102074 teaches a method comprising: 
detecting a host has requested to join a network, wherein the detecting is performed based on a message received at a switch; (Claim 1: receiving a notification from a switch that a first host joined an enterprise network)
in response to the host being allowed to join the network, assigning an address within a common subnet to the host; (Claim 1: in response to the first host being authorized to access the enterprise network, assigning the first host an address within a common subnet associated with the enterprise network)
in response to the host being assigned the address within the common subnet associated with the network, generating a policy for the host, wherein the policy defines a role of the host and allowable communication for the host, where the role is either a provider which can receive or transmit data packets or a subscriber which can receive data packets; (Claim 1: generating a policy for the first host based on the assigned address, wherein the generated policy includes assigning to the first host a first role or a second role associated with the common subnet and defining allowable communications as being between hosts having different roles within the common subnet, wherein the first role is a provider and the second role is a subscriber)
receiving a transmission request for a data packet, wherein the request includes identification of the host and a second host in the common subnet; (Claim 1: receiving a transmission request for a data packet, wherein the request includes identification of a second host within the common subnet as a destination for the data packet)
evaluating the data packet transmission request based on the policy for the host and a policy for the second host; and (Claim 1: evaluating the data packet transmission request based on the generated policy for the first host)
in response the evaluation, providing instructions to the switch to drop or allow the data packet. (Claim 1: in response the evaluation that the first host and the second host have different roles, providing instructions to the switch to instruct the switch to transmit the data packet from the first host to the second host using the common subnet)

Claim 1 of U.S. Patent No. 11102074 teaches claim 2 of the instant application.
Regarding claim 2 of the instant application, claim 1 of U.S. Patent No. 11102074 teaches the method of claim1. 
Claim 1 of U.S. Patent No. 11102074 teaches wherein the request further includes identification of a second host within the common subnet. (Claim 1: receiving a transmission request for a data packet, wherein the request includes identification of a second host within the common subnet as a destination for the data packet)

Claim 9 of U.S. Patent No. 11102074 teaches claim 3 of the instant application. Claim 5 of U.S. Patent No. 11102074 teaches claim 5 of the instant application. Claim 3 of U.S. Patent No. 11102074 teaches claim 6 of the instant application. Claim 1 of U.S. Patent No. 11102074 teaches claim 7 of the instant application. Claim 6 of U.S. Patent No. 11102074 teaches claim 8 of the instant application. Claim 7 of U.S. Patent No. 11102074 teaches claim 9 of the instant application. Claim 10 of U.S. Patent No. 11102074 teaches claim 10 of the instant application. Claim 10 of U.S. Patent No. 11102074 teaches claim 11 of the instant application. Claims 14-15 of U.S. Patent No. 11102074 teaches claim 12 of the instant application. Claim 10 of U.S. Patent No. 11102074 teaches claim 14 of the instant application. Claim 16 of U.S. Patent No. 11102074 teaches claim 15 of the instant application. Claim 17 of U.S. Patent No. 11102074 teaches claim 16 of the instant application. Claim 17 of U.S. Patent No. 11102074 teaches claim 17 of the instant application. Claim 20 of U.S. Patent No. 11102074 teaches claim 18 of the instant application. Claim 17 of U.S. Patent No. 11102074 teaches claim 20 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 20170214633 A1) in view of Jiang (US 20130097335 A1).
Regarding claim 1, Johnsen teaches a method comprising:
in response to the host being assigned the address within the common subnet associated with the network, generating a policy for the host, ([0034]: there can be a master management entity, the subnet manager (SM), which resides on a designated device in the subnet. The subnet manager is responsible for configuring, activating and maintaining the IB subnet. [0037]: all other subnet managers, excepting the master subnet manager, act in standby mode for fault-tolerance.) It is obvious in order for the subnet manager to managing a device in the subnet, the particular device has to join the subnet first which means an address is assigned to the device.
wherein the policy defines a role of the host and allowable communication for the host, where the role is either a provider which can receive or transmit data packets or a subscriber which can receive data packets; ([0034] teach there is one active master subnet manager responsible for configuring, activating and maintaining (e.g. allowable communications) the IB subnet (e.g. devices in second role). [0035]:  the subnet manager exchanges control packets (e.g. receive or transmit data), which are referred to as subnet management packets (SMPs), with subnet management agents (SMAs). The subnet management agents reside on every IB subnet device.)
receiving a transmission request for a data packet, wherein the request includes identification of the host and a second host in the common subnet; ([0036]: intra-subnet routing in an IB network can be based on linear forwarding tables (LFTs) stored in the switches. When a packet arrives at a switch, its output port is determined by looking up the DLID in the forwarding table of the switch. The routing is deterministic as packets take the same path in the network between a given source-destination pair (LID pair).)
evaluating the data packet transmission request based on the policy for the host and a policy for the second host; and ([0036]: The routing is deterministic as packets take the same path in the network between a given source-destination pair (LID pair). [0044]: With data partition enforcement in place, a node cannot communicate with other nodes that belong to a different tenant cluster.)
in response the evaluation, providing instructions to the switch to drop or allow the data packet. ([0036]: intra-subnet routing in an IB network can be based on linear forwarding tables (LFTs) stored in the switches. The routing is deterministic as packets take the same path in the network between a given source-destination pair (LID pair). [0057]: in a partitioned subnet, nodes (e.g. include the host and the second host) that are not members of a common data partition are not allowed to communicate.)
Johnsen does not explicitly disclose detecting a host has requested to join a network, wherein the detecting is performed based on a message received at a switch; in response to the host being allowed to join the network, assigning an address within a common subnet to the host.
However, Jiang teaches detecting a host has requested to join a network, wherein the detecting is performed based on a message received at a switch; in response to the host being allowed to join the network, assigning an address within a common subnet to the host. ([0076]:  End host EH1 may send DHCP discovery request 112A to a client switch that is coupled to end host EH1 (e.g., client switch SW1). In response to receiving DHCP discovery request 112A, client switch SW1 may forward DHCP discovery request 112A to controller server 18. [0080]: In response to receiving controller-modified DHCP discovery request 112B, DHCP server S1 may allocate an available IP address to end host EH1 (e.g., an IP address that is not currently assigned to another end host or network device) and respond to the request by sending DHCP server offer reply packet 114 of FIG. 9C.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnsen to include above limitations. One would have been motivated to do so because to communicate with other end hosts, each end host must first obtain a corresponding IP address from the network. The forwarding of unnecessary DHCP requests can impact performance of switches in the network. It would therefore be desirable to be able to provide improved arrangements for performing address assignment to end hosts in a network. As taught by Jiang, [0004]-[0006].

The same rationale applies to the rejection of independent claim10 (system) and claim 16 (computer-readable medium) because they are substantially similar to claim 1.

Regarding claim 2, Johnsen and Jiang teach the method of claim 1.
Johnsen teaches wherein the request further includes identification of the second host within the common subnet. ([0036]: intra-subnet routing in an IB network can be based on linear forwarding tables (LFTs) stored in the switches. The routing is deterministic as packets take the same path in the network between a given source-destination pair (LID pair).)

The same rationale applies to the rejection of claim 11 (system) and claim 17 (computer-readable medium) because they are substantially similar to claim 2 (method).

Regarding claim 4, Johnsen and Jiang teach the method of claim 2.
Johnsen teaches in response to the evaluation that the second host is the provider, providing instructions to the switch to instruct the switch to allow the data packet. ([0034]: The subnet manager (e.g. provider) is responsible for configuring, activating and maintaining the IB subnet (e.g. subscriber). [0035]:  the subnet manager exchanges control packets (e.g. receive or transmit data), with subnet management agents (SMAs).)

The same rationale applies to the rejection of claim 13 (system) and claim 19 (computer-readable medium) because they are substantially similar to claim 4 (method).

Regarding claim 7, Johnsen and Jiang teach the method of claim 2.
Johnsen teaches wherein the host is the subscriber. ([0034]: The subnet manager (e.g. provider) is responsible for configuring, activating and maintaining the IB subnet (e.g. subscriber). [0035]:  the subnet manager exchanges control packets (e.g. receive or transmit data), with subnet management agents (SMAs).)

The same rationale applies to the rejection of claim 14 (system) and claim 20 (computer-readable medium) because they are substantially similar to claim 7 (method).

Regarding claim 9, Johnsen and Jiang teach the method of claim 1.
Johnsen teaches receiving notification from the switch that the host disconnected from the common subnet of the enterprise network; unregistering generated policies related to the host that disconnected from the enterprise network; detecting that the host rejoined the enterprise network at a subsequent time period; re-assigning the host a new address within the common subnet associated with the enterprise network; and generating a new policy for the host at the subsequent time period that the host rejoined the enterprise network based on the new address, wherein the generated new policy includes re-assigning to the host the first role or the second role associated with the enterprise network. ([0037]: In a situation where a master subnet manager fails, however, a new master subnet manager is negotiated by the standby subnet managers. The master subnet manager also performs periodic sweeps of the subnet to detect any topology changes and reconfigures the network accordingly. The cited reference disclose there is only 1 active master subnet manager at any time, any other subnet managers are standby, and the master subnet manager manages other devices in the network.)

The same rationale applies to the rejection of claim 15 (system) because claim 15 is substantially similar to claim 9 (method).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 20170214633 A1) in view of Jiang (US 20130097335 A1), and further in view of Yun (WO 2007136863 A2).
Regarding claim 5, Johnsen and Jiang teach the method of claim 1.
Johnsen and Jiang do not explicitly disclose wherein the host is the provider and is associated with a headquarter site, and wherein the host manages other hosts that are the subscribers within the common subnet of the network.
However, Yun teaches wherein the host is the provider and is associated with a headquarter site, and wherein the host manages other hosts that are the subscribers within the common subnet of the network. (Fig. 1 and Page 5 paragraph 3: Fig. 1 is an illustration showing elements of the headquarters system including a management side server having network configuration functionality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnsen and Jiang to include above limitations. One would have been motivated to do so because headquarters usually is the most critical facility of an enterprise and need to provide network services to majority of the employees and customers. It is desirable to have management server(s) at headquarter for performance and security reasons.

Regarding claim 6, Johnsen, Jiang and Yun teach the method of claim 5.
Johnsen teaches wherein the host shares resources or services with the other hosts within the common subnet of the network. ([0034]: The subnet manager (e.g. the host) is responsible for configuring, activating and maintaining the IB subnet (e.g. services). Additionally, the subnet manager (SM) can be responsible for performing routing table calculations in an IB fabric.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 20170214633 A1) in view of Jiang (US 20130097335 A1), and further in view of Freitas (US 20160173405 A1).
Regarding claim 8, Johnsen and Jiang teach the method of claim 1.
Johnsen and Jiang do not explicitly disclose wherein the provided instructions further instructs the switch to encapsulate the data packet being transmitted from the host to the other host within the common subnet.
However, Lambert teaches wherein the provided instructions further instructs the switch to encapsulate the data packet being transmitted from the host to the other host within the common subnet. (Abstract: Both the first LISP router and the second LISP router are on the same subnet. Fig. 9 and [0014]: a LISP tunnel for transporting LISP-encapsulated packets between a LISP router at the original data center and a LISP router at the target data center in order to route intra-subnet traffic.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnsen and Jiang to include above limitations. One would have been motivated to do so because it is desirable to encapsulate packets between hosts in the same subnet for security reasons in some cases, such as protecting traffic between different enterprise locations/facilities.

Allowable Subject Matter
Claims 3, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to explicitly teach each and every limitation of the combination of claims 1 and 3, especially “in response to the evaluation that the host and the second host are both the subscriber, providing instructions to the switch to instruct the switch to drop the data packet”. Same rationale applies to claim 12 and claim 18.

Response to Arguments
Applicant’s arguments, see page 8, filed 05/02/2022, with respect to the rejection(s) of claims 4, 13, and 19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. For example, the amended claim 4 recites “in response to evaluation that the second host is the provider” which does not explicitly disclose the role of the host which means the role of the host can be the provider as well. The amended claim limitation can be interpreted as allowing communication between a provider and another provider which is not supported by the specification. Same rationales apply to claims 13 and 19. Please see updated 112(a) rejection for more details.
Applicant's arguments, see pages 8-9 (filed 05/02/2022), with respect to the double patenting rejection is acknowledged. The double patenting rejection is maintained and updated in view of the claim amendment.
Applicant’s arguments, see pages 9-11, filed 05/02/2022, with respect to the rejection(s) of claims 1-2, 4-11, 13-17, and 19-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 10-11, applicant submits that prior art of record fail to teach independent claim 1, especially Johnsen fail to teach “at least evaluating a policy of one node, let along two nodes”.
In response to applicant’s arguments, it is noted that the claim 1 recites “wherein the policy defines a role of the host and allowable communication for the host”. Based on reasonable interpretation, the policy contains two parts (i.e. part 1: role and part 2: allowable communication) of information and they do not need to be depended on each other. The claim language does not explicitly recite the allowable communication for the host is based on the assigned role. Johnsen teaches in [0034] that there is one active master subnet manager (e.g. first role) responsible for configuring, activating and maintaining (e.g. allowable communications) the IB subnet (e.g. devices in second role). Johnsen also teaches in [0057] the subnet can be partitioned wherein nodes that are not members of a common data partition are not allowed to communication. The subnet partitioning can be equivalent to a policy define allowable communication for each host in the subnet. The evaluation of the whether the nodes (i.e. include the host and the second host) are members of the same common data partition is evaluating a policy of each node. Therefore, Johnsen teaches the limitations in arguments.
Same rationales apply to the arguments regarding independent claims 10 and 16, and the arguments regarding dependent claims of claims 1, 10 and 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455